DETAILED ACTION
The action is responsive to the Application filed on 01/24/2020. Claims 1-20 are pending in the case. Claims 1, 13 and 16 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. During examination, the claims must be interpreted as broadly as their terms reasonably allow (In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004)).  Claim 16 recites "one or more memories storing computer readable instructions," which “may include computer readable media” (Specification paragraph 0206). The broadest reasonable interpretation of a claim drawn to a memory covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of memory, particularly when the specification fails to expressly exclude them.  Transitory propagating signals are non-statutory subject matter. (In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007)) (transitory embodiments are not directed to statutory subject matter).  See also Subject Matter Eligibility of Computer Readable Media (1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010)).  Examiner suggests adding the word "non-transitory." Claims 17-20 are rejected under the same rationale since they depend from claim 16. Appropriate correction is required.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As to claims 1, 13 and 16, the claims recite a method, device and memory for acquiring signature templates of a user, selecting a template and using a user’s contact information to determine/generate a signature from the signature template.
The limitation of acquiring and selecting a signature template and using a user’s contact information to determine/generate a signature from the signature template, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as a manual signature but for the recitation of generic computer components. That is, other than reciting “processors” and “memories” (as recited in the device claim 13 and the memory claim 16), nothing in the claim element precludes the step from practically being performed by a user manually selecting a template for a signature and manually populating the template with his/her contact details. For example, but for the “processors” and “memories” language, the “acquiring/selecting” and “determining/generating” in the context of this claim encompasses the user manually selecting a template for a signature. Similarly, the step of determining/generating a signature, is a process that, under its broadest reasonable interpretation, covers performance of the user manually populating the contact template with his/her contact details. Similarily, the steps of a unified signature template, as drafted, is a process that, under its broadest reasonable interpretation, covers the user manually generating a signature template for a group and manually informing the group members of the signature template. Similarily, the steps of presenting preview information, as drafted, is a process that, under its broadest reasonable interpretation, covers the user manually populating his/her contact information before deciding to keep or erase the generated signature. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 	This judicial exception is not integrated into a practical application. In particularly, the claim only recites two additional elements – using processors and memories to perform the acquiring/selecting, determining/generating and presenting steps. The processors and memories in these steps is recited at a high-level of generality (i.e., as a generic processors and memories performing a generic computer function of acquiring/selecting, determining/generating and presenting a signature based on a signature template) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using processors and memories to perform the steps of acquiring/selecting, determining/generating and presenting, amounts to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 depends from claim 1, and thus recites a similar limitation of updating a signature of a user when it is determined that the user’s contact information has changed. For the reasons discussed for claim 1, this limitation recites an abstract idea. The step of “determining” and “updating” do not integrate the judicial exception into a practical application. The limitations of “determining” and “updating” merely represents instructions to apply the judicial exceptions on a computer. Thus, the additional elements do not integrate the recited judicial exception into a practical application and claim 2 is directed to an abstract idea.

Claims 3, 19 and 20 depends from claim 1, and thus recites a similar limitation of a unified signature template for multiple members in a group. For the reasons discussed for claims 1 and 16, this limitation recites an abstract idea. The step of “a unified signature template”, “a shared template” or a “signature template used by a group” does not integrate the judicial exception into a practical application. The limitations of “a unified signature template”, “a shared template” or a “signature template used by a group” merely represents instructions to apply the judicial exceptions on a computer and manually communicating a standard signature template to a group. Thus, the additional elements do not integrate the recited judicial exception into a practical application and claims 3, 19 and 20 are directed to an abstract idea.

Claim 4 depends from claim 1, and thus recites a similar limitation of individual and group information in a signature template. For the reasons discussed for claim 1, this limitation recites an abstract idea. The steps of “personal information item” and “group information item” does not integrate the judicial exception into a practical application. The limitations of “personal information item” and “group information item” merely represents instructions to apply the judicial exceptions on a computer and manually selecting different kinds of information for a signature. Thus, the additional elements does not integrate the recited judicial exception into a practical application and claim 3 is directed to an abstract idea.

Claim 5 depends from claim 4, and thus recites a similar limitation of a group information item between users as claim 4. For the reasons discussed for claim 4, this limitation recites an abstract idea. The step of “linking the group information to an associated presentation interface” link the judicial exceptions to a technical field and also adds meaningful limitation in that it employs the information provided by the judicial exceptions (a “presentation interface”) to display a group presentation interface. Claim 5 is eligible because it is not directed to an abstract idea or any other judicial exception.

Claim 6 depends from claim 1, and thus recites a similar limitation of a signature in an email. For the reasons discussed for claim 1, this limitation recites an abstract idea. The step of “e-mail signature” does not integrate the judicial exception into a practical application. The limitations of “e-mail signature” merely represents instructions to apply the judicial exceptions on a computer and represent the user manually typing a signature. Thus, the additional element does not integrate the recited judicial exception into a practical application and claim 6 is directed to an abstract idea.

Claims 7-12 depend from claim 1, and thus recites a similar limitation of selecting a signature based on a scenario. For the reasons discussed for claim 1, this limitation recites an abstract idea. The step of a “signature… applicable to a first/second scenario” does not integrate the judicial exception into a practical application. The limitations of a “signature… applicable to a first/second scenario” merely represents instructions to apply the judicial exceptions on a computer and represent the user manually selecting an appropriate signature based on whether the communication is new or a reply or whether the communication is internal or external to a group. Thus, the additional elements do not integrate the recited judicial exception into a practical application and claims 7-12 are directed to an abstract idea.

Claim 14 depends from claim 13, and thus recites a similar limitation of an administrator of a group configuring a unified signature template. For the reasons discussed for claim 1, this limitation recites an abstract idea. The step of a “unified signature template… configured by an administrator of the group” does not integrate the judicial exception into a practical application. The limitations of a “unified signature template… configured by an administrator of the group” merely represents instructions to apply the judicial exceptions on a computer and represent an authoritative member of a group manually dictating that a signature template be used for the group. Thus, the additional element does not integrate the recited judicial exception into a practical application and claim 14 is directed to an abstract idea.

Claim 15 depends from claim 13, and thus recites a similar limitation of determining a signature from a unified signature template. For the reasons discussed for claim 1, this limitation recites an abstract idea. The step of a “determining… information content” does not integrate the judicial exception into a practical application. The limitations of a “determining… information content” merely represents instructions to apply the judicial exceptions on a computer. Thus, the additional element does not integrate the recited judicial exception into a practical application and claim 15 is directed to an abstract idea.

Claims 17 and 18 depends from claim 16, and thus recites a similar limitation of editing a signature. For the reasons discussed for claim 1, this limitation recites an abstract idea. The steps of a “obtaining an editing signature according to an editing operation” or “a customized template” does not integrate the judicial exception into a practical application. The limitations of a “obtaining an editing signature according to an editing operation” or “a customized template” merely represents instructions to apply the judicial exceptions on a computer and manually changing a signature. Thus, the additional element does not integrate the recited judicial exception into a practical application and claims 17 and 18 are directed to an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6 and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lugo (US 20170187801 A1).

As to claim 1, Lugo discloses a method comprising: 
acquiring a signature template used by a user ("In an example including dynamic content, a manager can compose a template for a company signature. Other content may be possible, and the signature template is provided for illustration purposes only. The signatures may be automatically populated with each individual's name, e-mail address, position, phone extension, and other information specific to the individual. The information may be directly accessed by a user from their keyboard once it is pushed to their client device 130," Lugo paragraph 0047); and 
determining, according to contact information of the user, information content corresponding to an information item comprised in the signature template to generate a signature of the user ("The signatures may be automatically populated with each individual's name, e-mail address, position, phone extension, and other information specific to the individual," Lugo paragraph 0047).

As to claim 2, Lugo discloses the method of claim 1, further comprising: 
determining that the information content corresponding to the information item in the contact information of the user is changed ("The signatures may be automatically populated with each individual's name, e-mail address, position, phone extension, and other information specific to the individual," Lugo paragraph 0047; "Individual changes for each group member may be made automatically by inserting dynamic content in the central information that may populate with user or device specific data when it is received at the device," Lugo paragraph 0039; "Some items may keep no link to the source, while other items may be linked to the original source and change if the source changes. For example, in some embodiments, editable templates may be edited by the user and may keep no link to the source, while use-only templates may keep a link to the original source and change if the source changes," Lugo paragraph 0039, when the signature template updates it is automatically filled with any new user information); and 
updating the signature of the user according to the changed contact information ("The signatures may be automatically populated with each individual's name, e-mail address, position, phone extension, and other information specific to the individual," Lugo paragraph 0047; "Individual changes for each group member may be made automatically by inserting dynamic content in the central information that may populate with user or device specific data when it is received at the device," Lugo paragraph 0039; "Some items may keep no link to the source, while other items may be linked to the original source and change if the source changes. For example, in some embodiments, editable templates may be edited by the user and may keep no link to the source, while use-only templates may keep a link to the original source and change if the source changes," Lugo paragraph 0039, when the signature template updates it is automatically filled with any new user information).

As to claim 3, Lugo discloses the method of claim 1, wherein the signature template comprises a unified template for multiple members in a group to which the user belongs ("In one example, a user (e.g., a manager) may distribute information to a group of individuals. The information does not need to be identical for every user. However, the information may be managed centrally and pushed out to the group," Lugo paragraph 0039; "In an example including dynamic content, a manager can compose a template for a company signature," Lugo paragraph 0047).

As to claim 4, Lugo discloses the method of claim 1, wherein the signature template comprises at least one of the following information items: 
a personal information item corresponding to a personal information dimension (Lugo Figure 3A 302 "Signature Template" includes "<First Name>", "<Last Name>" and "<e-mail address>"); and 
a group information item corresponding to a group information dimension ("FIGS. 5A-15 are screenshots illustrating a web interface through which users may create content for sharing and distribution via the soft keyboard according to an embodiment of the invention… FIGS. 7A-7D show signature creation screens," Lugo paragraph 0153; Lugo Figure 7C, information that can be added to a signature template includes "Department", “Company” and "Website" (i.e., group information)).

As to claim 6, Lugo discloses the method of claim 1, wherein the signature of the user comprises an e-mail signature of the user ("Adding a business signature to an e-mail," Lugo paragraph 0062; Lugo Figure 3B adding a signature to an email message).

As to claim 13, Lugo discloses an electronic device comprising: 
one or more processors (“The described features may be implemented in one or more computer programs that may be executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system,” Lugo paragraph 0178); and 
one or more memories storing computer readable instructions that, executable by the one or more processors, cause the one or more processors to perform acts (“The described features may be implemented in one or more computer programs that may be executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system,” Lugo paragraph 0178) comprising: 
acquiring, according to a group to which a user belongs, a unified signature template of the group ("In an example including dynamic content, a manager can compose a template for a company signature. Other content may be possible, and the signature template is provided for illustration purposes only. The signatures may be automatically populated with each individual's name, e-mail address, position, phone extension, and other information specific to the individual. The information may be directly accessed by a user from their keyboard once it is pushed to their client device 130," Lugo paragraph 0047); and 
generating a signature of the user according to the unified signature template ("The signatures may be automatically populated with each individual's name, e-mail address, position, phone extension, and other information specific to the individual," Lugo paragraph 0047).

As to claim 14, Lugo discloses the electronic device of claim 13, wherein the unified signature template is configured by an administrator of the group ("In one example, a user (e.g., a manager) may distribute information to a group of individuals," Lugo paragraph 0039; "An administrator may centrally manage templates or other content for users," Lugo paragraph 0041; "n an example including dynamic content, a manager can compose a template for a company signature," Lugo paragraph 0047).

As to claim 15, Lugo discloses the electronic device of claim 13, wherein the generating the signature of the user according to the unified signature template comprises: 
determining, according to contact information of the user, information content corresponding to an information item comprised in the unified signature template to generate the signature of the user ("The signatures may be automatically populated with each individual's name, e-mail address, position, phone extension, and other information specific to the individual," Lugo paragraph 0047).

As to claim 16, Lugo discloses one or more memories storing computer readable instructions that, executable by one or more processors, cause the one or more processors to perform acts comprising: 
presenting alternative signature templates applicable to a user ("In FIGS. 25C-25D, a preformatted signature may be selected and inserted into the message," Lugo paragraph 0159; Lugo Figure 25C selecting a signature to insert into the message); 
presenting preview information of a signature of the user according to information items comprised in the alternative signature templates and contact information of the user (Lugo Figure 25D, see a preview of the selected signature before inserting); 
receiving a selection that determines a signature template selected by the user from the alternative signature templates ("In FIGS. 25C-25D, a preformatted signature may be selected and inserted into the message," Lugo paragraph 0159; Lugo Figure 25C selecting a signature to insert into the message); and 
generating the signature of the user according to the selected signature template and the contact information of the user ("In FIGS. 25C-25D, a preformatted signature may be selected and inserted into the message," Lugo paragraph 0159; Lugo Figure 25C selecting a signature to insert into the message; "The signatures may be automatically populated with each individual's name, e-mail address, position, phone extension, and other information specific to the individual," Lugo paragraph 0047).

As to claim 17, Lugo discloses the one or more memories of claim 16, wherein the acts further comprise: 
obtaining an edited signature according to an editing operation of the user on the preview information (Lugo Figure 7D selecting Signature 4 with "change template" button; “Provide ability to edit template,” Lugo paragraph 0082; "Information (e.g., template items) may be marked as 'editable,' so that end users may edit the items when they are received at their devices. Other items may be marked as 'use-only,' so that end users may reuse, but not edit, the items when they are received at their devices. Template items may be automatically updated when the original author updates them centrally. An example of an editable item may be a signature template, while a legal e-mail disclaimer in the footer of many messages may be an example of a use-only item. Some items may keep no link to the source, while other items may be linked to the original source and change if the source changes. For example, in some embodiments, editable templates may be edited by the user and may keep no link to the source, while use-only templates may keep a link to the original source and change if the source changes. In the former case, subsequent versions created by the administrator may appear as additional copies on the user system (e.g., different options for the user to select from)," Lugo paragraph 0040); and 
determining the edited signature as the signature of the user when the selected signature template corresponds to the preview information ("Information (e.g., template items) may be marked as 'editable,' so that end users may edit the items when they are received at their devices. Other items may be marked as 'use-only,' so that end users may reuse, but not edit, the items when they are received at their devices. Template items may be automatically updated when the original author updates them centrally. An example of an editable item may be a signature template, while a legal e-mail disclaimer in the footer of many messages may be an example of a use-only item. Some items may keep no link to the source, while other items may be linked to the original source and change if the source changes. For example, in some embodiments, editable templates may be edited by the user and may keep no link to the source, while use-only templates may keep a link to the original source and change if the source changes. In the former case, subsequent versions created by the administrator may appear as additional copies on the user system (e.g., different options for the user to select from)," Lugo paragraph 0040).

As to claim 18, Lugo discloses the one or more memories of claim 16, wherein the alternative signature templates comprise a customized template ("Information (e.g., template items) may be marked as 'editable,' so that end users may edit the items when they are received at their devices. Other items may be marked as 'use-only,' so that end users may reuse, but not edit, the items when they are received at their devices. Template items may be automatically updated when the original author updates them centrally. An example of an editable item may be a signature template, while a legal e-mail disclaimer in the footer of many messages may be an example of a use-only item. Some items may keep no link to the source, while other items may be linked to the original source and change if the source changes. For example, in some embodiments, editable templates may be edited by the user and may keep no link to the source, while use-only templates may keep a link to the original source and change if the source changes. In the former case, subsequent versions created by the administrator may appear as additional copies on the user system (e.g., different options for the user to select from)," Lugo paragraph 0040).

As to claim 19, Lugo discloses the one or more memories of claim 16, wherein the alternative signature templates comprise a shared template from a user or another group ("Information (e.g., template items) may be marked as 'editable,' so that end users may edit the items when they are received at their devices. Other items may be marked as 'use-only,' so that end users may reuse, but not edit, the items when they are received at their devices. Template items may be automatically updated when the original author updates them centrally. An example of an editable item may be a signature template, while a legal e-mail disclaimer in the footer of many messages may be an example of a use-only item. Some items may keep no link to the source, while other items may be linked to the original source and change if the source changes. For example, in some embodiments, editable templates may be edited by the user and may keep no link to the source, while use-only templates may keep a link to the original source and change if the source changes. In the former case, subsequent versions created by the administrator may appear as additional copies on the user system (e.g., different options for the user to select from)," Lugo paragraph 0040).

As to claim 19, Lugo discloses the one or more memories of claim 16, wherein the acts further comprise: 
determining a signature template used by a group to which the user belongs; and sharing the signature template to another group to generate a corresponding signature by a group member in the another group according to the signature template ("In one example, a user (e.g., a manager) may distribute information to a group of individuals. The information does not need to be identical for every user. However, the information may be managed centrally and pushed out to the group," Lugo paragraph 0039; "In an example including dynamic content, a manager can compose a template for a company signature," Lugo paragraph 0047).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lugo (US 20170187801 A1) in view of Dayan (US 20150089417 A1).

As to claim 5, Lugo further discloses the method of claim 4, further comprising: 
determining that the signature template comprises the group information item ("FIGS. 5A-15 are screenshots illustrating a web interface through which users may create content for sharing and distribution via the soft keyboard according to an embodiment of the invention… FIGS. 7A-7D show signature creation screens," Lugo paragraph 0153; Lugo Figure 7C, information that can be added to a signature template includes "Department", "Company" and "Website" (i.e., group information); "The signatures may be automatically populated with each individual's name, e-mail address, position, phone extension, and other information specific to the individual," Lugo paragraph 0047); and
including group information of the group to which the user belongs in the signature of the user ("FIGS. 5A-15 are screenshots illustrating a web interface through which users may create content for sharing and distribution via the soft keyboard according to an embodiment of the invention… FIGS. 7A-7D show signature creation screens," Lugo paragraph 0153; Lugo Figure 7C, information that can be added to a signature template includes "Department", "Company" and "Website" (i.e., group information); "The signatures may be automatically populated with each individual's name, e-mail address, position, phone extension, and other information specific to the individual," Lugo paragraph 0047).
However Lugo does not appear to explicitly disclose linking the group information to an associated presentation interface of the group to which the user belongs.
Dayan teaches linking the group information to an associated presentation interface of the group to which the user belongs (“The electronic signature is also presented to the recipient upon display of the electronic communication. As discussed below, the signature is displayed as an array of selectable icons with each icon respectively associated with an information item. The recipient may hover a cursor over an icon to display the contact information associated with that icon in a popup dialog. The recipient may also select an icon to initiate an electronic communication using the contact information associated with the icon,” Dayan paragraph 0058; “As mentioned above, the icons of the electronic signature are selectable. Selecting one of the selectable icons in the signature may initiate an electronic communication using the contact information associated with the selectable icon (e.g., an email address, telephone number, webpage, etc.) via a communication application that corresponds to the type of contact information for the selected icon (e.g., an email client, telephone application, or web browser). To initiate an electronic communication, the signature may include a URI scheme (Uniform Resource Identifier) with the contact information. For an email address, for example, the signature may include, ‘mailto:email@address.com’; for a telephone number, ‘tel:+1-(123)-555-1234’; and for a webpage, ‘http://www.webpage.com’. Accordingly when a recipient selects, i.e., ‘clicks,’ one of the selectable icons, a communication application is initiated based on the URI scheme associated with the information item of the selected icon. The recipient may then transmit an electronic communication via the communication application using the contact information of the selected icon,” Dayan paragraph 0073; Dayan Figure 8, clickable link to opene website in web browser).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lugo to allow clickable webpage links as taught by Dayan. One would have been motivated to make such a combination so that the receiving user could more easily view webpages in the signature, reducing steps and resulting in greater ease of use for the user.

Claims 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lugo (US 20170187801 A1) in view of Apfel et al. (US 6510453 B1, hereinafter Apfel).

As to claim 7, Lugo discloses the method of claim 1, however Lugo does not appear to explicitly disclose a limitation wherein the signature of the user comprises a detail presentation mode applicable to a first scenario.
Apfel teaches a limitation wherein the signature of the user comprises a detail presentation mode applicable to a first scenario ("After an electronic mail signature fragment 214 has been created, the signature fragment can be identified and stored as a default signature for new electronic mail messages, and a signature fragment for use with reply electronic mail messages. The same signature fragment 214 may be used for both, or a unique signature fragment may be used for new electronic mail messages and another for reply electronic mail messages. Alternately, no default signature fragment 214 may be specified for either new or reply electronic mail messages. The signature creation dialog 300 includes a new message field 310 and a reply message field 312. A user may enter the name of the signature fragment 214 he wishes to serve as the default new message signature fragment in the new message field 310. From that point on, any and all new electronic mail messages will have the electronic mail signature fragment 214 listed in the new message field 310 automatically inserted into the body of the message," Apfel column 8 lines 28-44, rule to display a first signature for a new message (i.e., a detail presentation mode signature in a first scenario) and another rule to display a second signature for a reply message (i.e., a summary presentation mode signature in a second scenario)).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lugo to allow signature rules for automatically selecting a signature as taught by Apfel. One would have been motivated to make such a combination so that the sending user could select a signature for a particular scenario without having to manually select it each time a message is composed, thus resulting in less steps and greater ease of use for the user.

As to claim 8, Lugo as modified by Apfel further discloses the method of claim 7, wherein the first scenario comprises a new communication message generation scenario ("After an electronic mail signature fragment 214 has been created, the signature fragment can be identified and stored as a default signature for new electronic mail messages, and a signature fragment for use with reply electronic mail messages. The same signature fragment 214 may be used for both, or a unique signature fragment may be used for new electronic mail messages and another for reply electronic mail messages. Alternately, no default signature fragment 214 may be specified for either new or reply electronic mail messages. The signature creation dialog 300 includes a new message field 310 and a reply message field 312. A user may enter the name of the signature fragment 214 he wishes to serve as the default new message signature fragment in the new message field 310. From that point on, any and all new electronic mail messages will have the electronic mail signature fragment 214 listed in the new message field 310 automatically inserted into the body of the message," Apfel column 8 lines 28-44, selecting a signature to be the default signature for a new message).

As to claim 10, Lugo discloses the method of claim 1, however Lugo does not appear to explicitly disclose a limitation wherein the signature of the user comprises a summary presentation mode applicable to a second scenario.
Apfel teaches a limitation wherein the signature of the user comprises a summary presentation mode applicable to a second scenario ("After an electronic mail signature fragment 214 has been created, the signature fragment can be identified and stored as a default signature for new electronic mail messages, and a signature fragment for use with reply electronic mail messages. The same signature fragment 214 may be used for both, or a unique signature fragment may be used for new electronic mail messages and another for reply electronic mail messages. Alternately, no default signature fragment 214 may be specified for either new or reply electronic mail messages. The signature creation dialog 300 includes a new message field 310 and a reply message field 312. A user may enter the name of the signature fragment 214 he wishes to serve as the default new message signature fragment in the new message field 310. From that point on, any and all new electronic mail messages will have the electronic mail signature fragment 214 listed in the new message field 310 automatically inserted into the body of the message," Apfel column 8 lines 28-44, rule to display a first signature for a new message (i.e., a detail presentation mode signature in a first scenario) and another rule to display a second signature for a reply message (i.e., a summary presentation mode signature in a second scenario)).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lugo to allow signature rules for automatically selecting a signature as taught by Apfel. One would have been motivated to make such a combination so that the sending user could select a signature for a particular scenario without having to manually select it each time a message is composed, thus resulting in less steps and greater ease of use for the user.

As to claim 11, Lugo as modified by Apfel further discloses the method of claim 10, wherein the second scenario comprises a communication message reply scenario ("After an electronic mail signature fragment 214 has been created, the signature fragment can be identified and stored as a default signature for new electronic mail messages, and a signature fragment for use with reply electronic mail messages. The same signature fragment 214 may be used for both, or a unique signature fragment may be used for new electronic mail messages and another for reply electronic mail messages. Alternately, no default signature fragment 214 may be specified for either new or reply electronic mail messages. The signature creation dialog 300 includes a new message field 310 and a reply message field 312. A user may enter the name of the signature fragment 214 he wishes to serve as the default new message signature fragment in the new message field 310. From that point on, any and all new electronic mail messages will have the electronic mail signature fragment 214 listed in the new message field 310 automatically inserted into the body of the message," Apfel column 8 lines 28-44, selecting a signature to be the default signature for a reply message).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lugo (US 20170187801 A1) in view of Apfel et al. (US 6510453 B1, hereinafter Apfel) in further view of Adams et al. (US 20060288219 A1, hereinafter Adams).

As to claim 9, Lugo as modified by Apfel discloses the method of claim 7, however neither Lugo nor Apfel appears to explicitly disclose a limitation wherein the first scenario comprises an inter-group communication scenario.
Adams teaches a limitation wherein the first scenario comprises an inter-group communication scenario ("In a further embodiment, as shown in FIG. 2c, automated signature text is also configured based on the relationship of the recipient to the sender. Radio buttons 280 allow the user to designate whether automated signature text is to be inserted into messages addressed to all recipients, ‘internal’ recipients (for example, recipients located within the same domain), or ‘external’ recipients," Adams paragraph 0046).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lugo to allow a signature rule of external/internal recipient as taught by Adams. One would have been motivated to make such a combination so that more kinds of rules for automatically selecting a signature template could be created thus allowing more scenarios for automatic signature selection and thus resulting in greater utility for the finished product.

As to claim 12, Lugo as modified by Apfel discloses the method of claim 11, wherein the second scenario comprises an intra-group communication scenario.
Adams teaches a limitation wherein the second scenario comprises an intra-group communication scenario ("In a further embodiment, as shown in FIG. 2c, automated signature text is also configured based on the relationship of the recipient to the sender. Radio buttons 280 allow the user to designate whether automated signature text is to be inserted into messages addressed to all recipients, ‘internal’ recipients (for example, recipients located within the same domain), or ‘external’ recipients," Adams paragraph 0046).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lugo to allow a signature rule of external/internal recipient as taught by Adams. One would have been motivated to make such a combination so that more kinds of rules for automatically selecting a signature template could be created thus allowing more scenarios for automatic signature selection and thus resulting in greater utility for the finished product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080040435 A1 to Buschi et al. discloses a method and system for personalizing an e-mail signature where an e-mail signature can be automatically selected for inclusion in an e-mail according to e-mail signature rules; and
US 20090292776 A1 to Nesbitt et al. discloses selecting email signatures where an e-mail signature can be automatically selected for inclusion in an e-mail according to e-mail signature rules.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313)446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/             Primary Examiner, Art Unit 2171